Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  In short, claim 9 is indefinite. 
Claim 9 includes the claimed “user interface” coupled to consolidate the outputs of said first processor and said second processor ‘into human readable format.’ The user interface provides a human input, which is a “human readable format” into data suitable for the processors which require the input of a “human readable format” to be converted into information that is in a “computer readable format.” The current claim construction which requires the outputs of the first and second processor to be done in “a human readable format” doesn’t make sense. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being obvious over Hays et al., U.S. 6,260,004. 
	On claim 1, Hays cites except as indicated: 
A centrifugal pump monitoring system for real time, in-situ, persistent monitoring of a centrifugal pump driven by an engine and controlling selected operating conditions with low latency and comparing real time operating parameter values to stored data sets indicative of selected operating conditions comprising: 
a. a vibration sensor for mounting to the centrifugal pump to monitor amplitude of vibration generated by the pump and the engine (col. 15, lines 1-15 and col. 23, lines 3-16, figure 2, vibration sensors 80, 86, 88, and 112); 
b. a first processor collocated with said sensor and said pump (figure 2, coprocessor 58 receiving vibration data from above sensors via input/output device 36), said processor being coupled to receive signals from said sensor, said first processor performing spectral analysis of the signals (col. 2, lines 27-46, spectral analysis of vibration data), said analysis comprising translation from a first domain (as above, 
c. a control module including said first processor (figure 2, microprocessor 48, as included in diagnostic apparatus 24 coupled to a controller, col. 28, lines 26-28, to correct pump operating conditions);
d. housing for mounting to the pump (figure 1, pump/rotating equipment 14 shown with a casing or housing), said first processor being located in said housing (figure 2, coprocessor 58); 
e. at least one temperature probe, each said at least one temperature probe for location at a preselected point of the structure of the pump, each temperature probe providing data indicative of temperature at a respective location and being coupled to provide data to said first processor (figure 1, temperature sensor (T) 30); 
f. a second processor and memory comprising programs for performing analysis of data received over a selected period of time (col. 11, lines 65-67 and col. 12, line 1, “Sensor data may be multiplexed to microprocessor 48 to provide for asynchronous measurement of selected inputs which are not time critical or do not need to be sampled continuously.” This passage is interpreted to indicate certain sensor data is not processed on a continuous basis which means the system is set up to process the data on an “as needed” basis) ; 
g. said first processor storing a stored profile indicative of an out of limit condition in the pump and comparing real-time data with the stored profile and providing an alarm signal in response to correlation of the real-time data with the profile indicative of the out of limit condition (col. 5. lines 5-10 “the Ingersoll-Dresser system has the ability to set 
h. pump control circuitry responsive to the alarm signal to control operating parameters of the pump requiring low latency response (figures 1, 3 and col. 19, lines 1-15, shut down pump and motor system of system 10. Also, col.11, lines 65-67 and col.12, lines 1-15, “real time clock, real time data”). 
Regarding the excepted: “housing for mounting to the pump, said first processor being located in said housing, as disclosed above, Hays, shows in figure 2 a coprocessor 58 obtaining measurements from one or more vibration sensors and providing a spectral analysis of the pump. As previously disclosed, it is the vibration sensors that are coupled to parts of the pump as indicated in figure 1. Hays doesn’t disclose processor 58 being mounted to pump 14. 
However, it would have been obvious at the time the claimed invention was filed to modify Hays such that the claimed invention otherwise meets the claimed invention. 
Unless the placement of the first processor in said housing provides something new or unexpected and the claimed invention otherwise functionally meets the claimed embodiment, merely rearranging the processor within the system isn’t considered patentable subject matter. MPEP 2144.04, V.C. Rearrangement of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 
Regarding the excepted: “pump control circuitry responsive to the alarm signal to control operating parameters of the pump requiring low latency response,” Hays, as above, discloses the analysis of the system taking place in “real time,” suggesting every operation is involved in the here and now. Hays doesn’t disclose characteristics of the system “requiring a low latency response” (which is interpreted to mean “without delay”). However, it would have been obvious at the time the claimed invention was filed to further include the “low latency response” feature. Hays teaches a system involving “real time” which suggest operations of the pump system are taking place in an immediate rather than delayed time from. Furthermore, the cited pump shutdown is responsive to issues of the pump system being in an out of limit status, and thus, it can be inferred if the system does not attend to the out of limit issue, damage can occur in the system. Thus, one of ordinary skill in the art would have included a “low latency” response, which is considered to be synonymous with the cited “real time” such that shutting down the motor in a timely fashion results in minimizing or prevent damage to the pump embodiment. 
Claims 2, 3, 5, and 10 are rejected under 35 U.S.C. 103 as being obvious over Hays et al., U.S. 6,260,004 in view of Discenzo et al., U.S. 7,539,549. 
On claim 2, Hays cites except as indicated: 
The centrifugal pump monitoring system according to claim 1 further comprising sensors for location to measure additional operating parameters comprising pump suction pressure, pump discharge pressure, and pump flow rate (col. 10, lines 64-67), and wherein the out of limit condition is cavitation (col. 8, lines 44-48 discloses fluid damage from erosion and cavitation). 
Hays, as above, discloses sensors for determining pump output pressure and flow rate. Also, Hays, as previously discussed, includes an embodiment wherein alarms are provided to a user in case out of specification issues happen in the pump system. Also, as disclosed above, Hays discloses fluid damage in the form of cavitation and erosion. Hays doesn’t disclose the above listed claim factors involved in determining an out of limit condition related to cavitation. 
In the same art of motorized systems analysis, Discenzo, col. 15, lines 60-67 and col. 16, lines 1-11 discloses a feature wherein pump suction pressure, discharge pressure, and flow rate are used to determine the extent of cavitation happening to the pump. The extent is classified according to a table found in figure 9.
It would have been obvious at the time the claimed invention was filed to use the embodiment disclosed in Discenzo and modify Hays using Discenzo’s embodiment to formulate a scheme that reads upon the claimed invention. Clearly, Discenzo discloses a known way of categorizing cavitation and one of ordinary skill in the art would have included this feature into Hays and the results of the inclusion would have constructed an embodiment meeting the claimed invention with a likelihood of success. 

On claim 3, Hays cites except as indicated: 
The centrifugal pump monitoring system according to claim 2 wherein said second processor is coupled to said first processor and further coupled to receive the additional operating parameters wherein said second processor comprises memory and timing circuitry to accumulate historical data for correlation with operating conditions for a pump (col 8, lines 25-35, A fourth embodiment of the apparatus is a host computer typically used for maintenance information systems. The apparatus includes sensors or data from sensors gathered from a database (data historian from a digital control system) while col. 16, lines 10-15 discloses time stamping of the data). 
Regarding the excepted: “second processor is coupled to said first processor and further coupled to receive the additional operating parameters wherein said second processor comprises memory and timing circuitry,” Hays while carrying out the claimed “accumulate historical data for correlation with operating conditions for a pump,” Hays doesn’t specifically discloses using a first and second processor in the manner claimed. However, it would have been obvious at the time the claimed invention was filed to functionally carry out the claimed invention in a known manner. 
Hays discloses a known host computer is involve with exchanging information with a database containing historic data, and processing it in a manner the claimed first and second processors are carrying out the claimed function. Unless the use of a first and second processor provides something new or unexpected, merely making separate processors where the cited embodiment otherwise carries out the claimed function isn’t considered patentable subject matter. MPEP 2144.04.B. Duplication of Parts. 

On claim 5, Hays cites: 
The centrifugal pump monitoring system according to claim 3 wherein said pump control circuitry is coupled to control pump speed and pump pressure in response to 

On claim 10, Hays cites: 
The centrifugal pump monitoring system according to claim 2 wherein said processor provides a signal to shut down said pump in response to an alarm signal.  Hays, figures 1, 3 and col. 19, lines 1-15, shut down pump and motor system of system 10.
Claims 4 is rejected under 35 U.S.C. 103 as being obvious over Hays et al., U.S. 6,260,004 in view of Dister et al, U.S. 6,289,735. 
On claim 4, Hays cites except: The centrifugal pump monitoring system according to claim 1 wherein said vibration sensor comprises a 3-axis accelerometer for mounting on a main bearing housing for alignment with a pump impeller drive shaft. 
Hays, col. 1, lines 58-65 discloses, “Vibration readings on the bearing housing, using an accelerometer (acceleration) or a velocity transducer (velocity), provide sufficient data to detect the onset of bearing failure. Displacement or proximity probes measuring the motion the shaft relative to the bearing also provide useful data for diagnosing bearing failure.” Hays doesn’t discloses using a “3-axis” accelerometer. 
In the similar art of machine vibration analysis, Dister, discloses in col. 6, lines 26-30, “As shown in FIG. 1a, a three-axis accelerometer 80 is located near a load side 84 of the motor 30, and a two-axis accelerometer 81 is located near a rear side 86 of the motor 30 away from the load side 84.”

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being obvious over Hays et al., U.S. 6,260,004 in view of Discenzo et al., U.S. 7,539,549, and Kodukula et al., U.S. 2003/0236649. 
On claim 6, Hays cites except: The centrifugal pump monitoring system according to claim 2 further comprising a cellular modem and a satellite modem within said control module for interfacing the system and external nodes. 
Hays, figure 1, discloses using a computer 38 in conjunction with an input/output device 36 to transfer data between the sensors disclosed in figure 1 and the computer. Furthermore, Hays, col. 4, lines 54-60, discloses a known embodiment for using a phone modem to communicate a plant operator of an alarm. Hays doesn’t disclose using cellular phone or satellite communications.
In the same art of remote operations monitoring, Kodukula, [0054], discloses a known feature of using satellites and cellular phones for communication pump operations. 
It would have been obvious at the time the claimed invention was filed to modify Hay’s pump communications system with the embodiment disclosed in Kodukula such that the claimed invention is realized. 

Regarding the excepted:
“a satellite modem within said control module,” Hays, Discenzo, and Kodukula, while disclosing a control module, none disclose this feature. However, it would have been obvious at the time the claimed invention was filed to construct an embodiment functionally meeting the claimed invention. Unless the placement of the satellite modem within said control module provides for something new or unexpected and the references otherwise includes a separated version of the claimed invention, which functionally carries out the claimed invention, the including of the satellite modem within the control module cannot be considered patentable subject matter. 
See MPEP 2144.04, “B. Making Integral.” 

On claim 8, Hays cites except: 
The centrifugal pump monitoring system according to claim 6 wherein said second processor further comprises a learning program for correlating received data with operating conditions of a pump.
Hays, col. 1, lines 66-67, and col. 2, lines 1-12 discloses: “Rotating machines and pumps, by their very nature are dynamic machines. Vibration and proximity sensor data is also dynamic and is typically collected as trend data, FFT and waveforms. Most faults are identified by distinct frequency peaks or patterns and therefore frequency bands may be defined which bracket specific faults. These bands may be specifically scanned 
In the same art of pump monitoring, Discenzo, col. 20, lines 45-50, discloses an embodiment wherein “With suitable modifications ALM (associative list memory) can be used for classifying analogue inputs (e.g., pump fault signature data). Its one-shot learning capability, simple algorithm structure, and incremental learning capability make it a suitable choice for implementing a stand-alone decision module for pump diagnostics.
It would have been obvious at the time the claimed invention was filed, using the known monitoring of trending data, comparing the data from one point in time to another and using that analysis, create a learning environment such that the data gathered in Hays can be analyzed and a diagnostic data output can be surmised. Hence, one of ordinary skill in the art would have used the learning feature found in Discenzo to learn the data trending features of Hays and the implementation would have provided an embodiment meeting the claimed invention with a likelihood of success.  

On claim 9, Hays cites: 
The centrifugal pump monitoring system according to claim 8 further comprising a user interface (figure 2, keyboard 74) for providing information to said first processor into human readable format,(the claimed “user interface for providing information to said first…and second processor “into human readable format” is indefinite. The cited keyboard changes an alpha-numeric user enabled input into an electronic format usable by the above disclosed processors and not into a “human readable format”), the outputs of said processors embodying intelligence for coupling to said control module (figure 2, microprocessor 48, as included in diagnostic apparatus 24 coupled to a controller, col. 28, lines 26-28, to correct pump operating conditions); and further comprising a graphical user interface (figure 2, CRT display 78) coupled to display the human readable format (inherent). Regarding the claimed “intelligence,” figure 1 discloses sensors 26, 28, and 30 providing analog data to input/output device 36, which is coupled to computer 38. The claimed “intelligence” is interpreted to be “data from sensors.” This is organically defined in the applicant’s specification, page 19, 2nd paragraph, “Sensors 250 and 252 provide intelligence to the ECM 62 as well as some other sensor 260 which may provide an analog output of 4-20 ma.” Also, col. 9, lines 17-34 discloses a remote monitoring and control feature for a pump system.
Claims 7  are rejected under 35 U.S.C. 103 as being obvious over Hays et al., U.S. 6,260,004 in view of Discenzo et al., U.S. 7,539,549, and Kodukula et al., U.S. 2003/0236649 and Tang et al., U.S. 2018/0324504.
On claim 7, Hays cites except: 
The centrifugal pump monitoring system according to claim 6 wherein said second processor comprises a cloud server.  As disclosed in the rejection of claim 6, Hays includes a computing system 38 used with an input/output device 36 which, as 
In the same art of pump monitoring, Tang, [0016] discloses using a server in the cloud to obtain characteristics of a water pump. 
It would have been obvious at the time the claimed invention was filed to modify Hay’s pump communications system with the embodiment disclosed in Tang such that the claimed invention is realized. 
One of ordinary skill in the art would have substituted the embodiment disclosed in Tang in conjunction with the phone modem system of Hays and communication system of Kodukula and the results of the substitution would have predicted the claimed invention.
Claims 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Hays et al., U.S. 6,260,004 in view of Tang et al., U.S. 2018/0324504.
On claim 11, Hays cites except as indicated: 
A method for real time, in-situ monitoring of performance of a centrifugal pump driven by an engine in operating environments and comparing real time operating parameter values (col.11, lines 65-67 and col.12, lines 1-15, “real time clock, real time data”)) to stored data sets indicative of selected operating conditions comprising: 
a. measuring vibration (col. 15, lines 1-15 and col. 23, lines 3-16, figure 2, vibration sensors 80, 86, 88, and 112) from a main bearing housing of the pump (Hays, col. 1, lines 58-65 discloses, “Vibration readings on the bearing housing, using an accelerometer (acceleration) or a velocity transducer (velocity), provide sufficient data to detect the onset of bearing failure. Displacement or proximity probes measuring the 
b. providing a vibration measurement comprising time series data in units of distance per time period (col. 2, lines 27-46, spectral analysis of vibration data where the measurement corresponds to frequency. See also col. 18, lines 51-58); 
c. transforming the time series data to a frequency domain utilizing a discrete Fourier transform (col. 2, lines 27-46, fast Fourier transform); 
d. providing a first processor; (figure 2, coprocessor 58) 
e. providing vibration frequency domain data to a first processor (figure 2, coprocessor 58 and col. 19, lines 47-57, coprocessor 58 includes a spectral analysis engine 158 to analyze rotating equipment vibration sensor 80); 
f. collocating the first processor with a vibration sensor that produces the vibration measurement (see the rejection of claim 1 citing the location of coprocessor 58 and its location as characterized under MPEP 2144.04, “Rearrangement of Parts”); 
g. providing a second processor (figure 2, microprocessor 48);
h. providing a sensor group located with the vibration sensor and producing data indicative of operating parameters (Hays, figure 1, includes temperature sensor  30, vibration sensor 80, and the like);
i collecting data from the sensor group and  the vibration sensor (see steps e. and f. above);
j. combining the collected data into a single data structure in said first processor (see step e. above), the data structure representing the state of the pump and the engine at the point in time at which the data was sampled (col. 12, lines 11-17, 
k. providing a memory coupled to the second processor (figure 2, memory 56 or disc drive 60), the memory storing historical data produced during previous operation of the pump or similar pumps (col. 12, lines 34-52, discloses comparing measured data to previous data to ascertain performance deterioration of certain system parameters); 
l. providing the data structure to the second processor to compare the data structure with historical data, the historical data comprising a stored profile indicative of an anomaly in operation of a preselected pump, the stored profile having a value correlated to a bandwidth that is predictive for an out of limit condition (col. 1, lines 66-67, and col. 2, lines 1-13, “faults identified by distinct frequency peaks or patterns”); 
m. modulating controls of operating parameters of the pump for conditions which require a low latency response, the modulation magnitude being determined in response to comparison performed by the second processor (Col 28, lines 26-28 discloses alerting a controller to correct pump operating conditions to within the operating design regime. Also, col.11, lines 65-67 and col.12, lines 1-15, “real time clock, real time data”); and 
n. reporting data to a cloud based server and collecting data over preselected periods of time, correlating sets of collected data, and correlating data with operating 
Regarding the excepted:
“f. collocating the first processor with a vibration sensor that produces the vibration measurement,” Hays, as above and in figure 2, discloses coprocessor 58 analyzing vibration sensors for spectral analysis while the citations used in step h. discloses an embodiment in which real-time. The cited sensors and first processor doesn’t disclose the step of “collocation of” these limitations (that is, locate these elements in the same or proximate area). 
However, it would have been obvious at the time the claimed invention was filed to include an embodiment in which functionally, the claimed first processor and sensors are acting as they are “collocated.” Unless the collocation of the cited coprocessor and vibration sensors provides something new and unexpected and the cited reference otherwise functionally discloses the claimed invention, merely placing the claimed elements together while the citation includes the same in a separated format does not make the claimed invention unobvious over the prior art. MPEP 2144.04, “Making Integral.” In the alternative, see the rejection of claim 1, step d. citing Hays and MPEP 2144.04, “Rearrangement of Parts.”
Regarding the claimed:
“m. modulating controls of operating parameters of the pump,” Hays, as above, discloses the analysis of the system taking place in “real time,” suggesting every operation is involved in the here and now. Hays doesn’t disclose characteristics of the system “requiring a low latency response” (which is interpreted to mean “without or 
However, it would have been obvious at the time the claimed invention was filed to further include the “low latency response” feature. Hays teaches a system involving “real time” which suggest operations of the pump system are taking place in an immediate rather than delayed time from. Furthermore, the cited pump shutdown is responsive to issues of the pump system being in an out of limit status, and thus, it can be inferred if the system does not attend to the out of limit issue, damage can occur in the system. Thus, one of ordinary skill in the art would have included a modulating a “low latency” response, which is considered to be synonymous with the cited “real time” such that shutting down the motor in a timely fashion results in minimizing or prevent damage to the pump embodiment. 
Regarding the claimed “reporting data to a cloud based server,” Hays does not disclose this limitation. 
In the same art of pump monitoring, Tang, [0016] discloses using a server in the cloud to obtain characteristics of a water pump. 

One of ordinary skill in the art would have substituted the embodiment disclosed in Tang in conjunction with the pump reporting system of Hays and the results of the substitution would have predicted the claimed invention.

On claim 12, Hays cites except:
A method according to claim 11 wherein the out of limit condition is cavitation and wherein modulating of controls comprises a range of preselected command options including shutting down said pump in response to a comparison of real-time data with a profile indicating a failure threshold. Hays discloses a feature where in col. 8, lines 44-48, fluid damage from erosion and cavitation is described. Also, Hays, figures 1, 3 and col. 19, lines 1-15, discloses shutting down a pump and motor system of system 10. Hays doesn’t specifically disclose shutting down the pump due to cavitation. However, it would have been obvious at the time the claimed invention was filed to include cavitation as a reason for shutting down a pump. Per Hays, pumps undergo fluid damage due to erosion and cavitation. One of ordinary skill in the art would have shut down the pump responsive to a cavitation event.  

On claim 14, Hays cites: 
A method according to claim 13 further comprising collecting performance data over preselected periods of time, correlating the performance data with operating 

On claim 15, Hays cites except: 
A method according to claim 14 further comprising interfacing the cloud server to a graphical user interface to allow a user to remotely monitor and control the pump, and at the interface consolidating the analytics output of the first processor and the cloud server into a human readable format. Col. 9, lines 17-34 discloses a remote monitoring and control feature for a pump system. This includes “supervisory control and data acquisition,” suggestion both remote monitoring and controls are at work in this embodiment. Hays doesn’t disclose the claimed “interfacing the cloud server to a graphical user interface.” 

It would have been obvious at the time the claimed invention was filed to modify Hay’s pump communications system with the embodiment disclosed in Tang such that the claimed invention is realized. 
One of ordinary skill in the art would have substituted the embodiment disclosed in Tang in conjunction with Hays and the results of the substitution would have predicted the claimed invention.

On claim 16, Hays and Tang cites: 
A non-transitory machine-readable medium (figure 2, memory storage 56 and disk driver 60) for real time, in-situ monitoring of performance of a centrifugal pump driven by an engine in operating environments that provides instructions, which when executed by a processor, causes said processor to perform operations and comparing real time operating parameter values to stored data sets indicative of selected operating conditions comprising: 
a. measuring vibration from a main bearing housing of the pump (col. 15, lines 1-15 and col. 23, lines 3-16, figure 2, vibration sensors 80, 86, 88, and 112); 
b. providing a vibration measurement comprising time series data in units of distance per time period (as above, vibration data corresponding to frequency domain); 
c. transforming the time series data to a frequency domain utilizing a discrete Fourier transform (as above, fast Fourier transform of the vibration data); 
, the first processor being collocated at the main bearing of the pump (figure 2, coprocessor 58), the first processor being collocated at the main bearing housing of the pump (see the rejection of claim 9 referencing MPEP 2144.04, “Rearrangement of Parts.”); 
a sensor group and a vibration sensor; (figure 1, temperature 30, pressures p1 and p2, (32 and 26 respectively), and vibration sensor 80; 
f. combining data indicative of all operating parameters into a single data structure in said first processor, the data structure representing the state of the pump and the engine at the point in time at which the data was sampled (figures 1 and 2, and col. 11, lines 66-67 and col. 12, lines 1-15, “time stamp”); 
g. providing the data structure to a second processor to compare the data structure with historical data comprising a stored profile indicative of an anomaly in operation of a preselected pump, the stored profile further having a value correlated to a bandwidth that is predictive for an out of limit condition (see the rejection of claim 11, step m. citing Hays); 
h. modulating controls of operating parameters of the pump for conditions which require a low latency response, the modulation magnitude being determined in response to comparison performed by the second processor (see the rejection of claim 11, step m. citing Hays); and 
i. reporting data to a cloud based server and collecting data over preselected periods of time, correlating sets of collected data, and correlating data with operating condition to establish signatures (col. 2, lines 1-5, “most faults are identified by distinct frequency peaks or patterns” which is analogous to the claimed “signatures”). 
modulating controls of operating parameters of the pump for conditions which require a low latency response,” Hays, as above, discloses the analysis of the system taking place in “real time,” suggesting every operation is involved in the here and now. Hays doesn’t disclose characteristics of the system “requiring a low latency response” (which is interpreted to mean “without delay”). 
However, it would have been obvious at the time the claimed invention was filed to further include the “low latency response” feature. Hays teaches a system involving “real time” which suggest operations of the pump system are taking place in an immediate rather than delayed time from. Furthermore, the cited pump shutdown is responsive to issues of the pump system being in an out of limit status, and thus, it can be inferred if the system does not attend to the out of limit issue, damage can occur in the system. Thus, one of ordinary skill in the art would have included a modulating a “low latency” response, which is considered to be synonymous with the cited “real time” such that shutting down the motor in a timely fashion results in minimizing or prevent damage to the pump embodiment. 
Regarding the claimed “reporting data to a cloud based server,” Hays does not disclose this limitation. 
In the same art of pump monitoring, Tang, [0016] discloses using a server in the cloud to obtain characteristics of a water pump. 
It would have been obvious at the time the claimed invention was filed to modify Hay’s pump communications system with the embodiment disclosed in Tang such that the claimed invention is realized. 


On claim 17, Hays cites except: The non-transitory machine-readable medium according to claim 16 wherein the out of limit condition is cavitation and wherein modulating of controls comprises a range of preselected command options including shutting down said pump in response to a comparison of real-time data with a profile indicating a failure threshold. Hays discloses a feature where in col. 8, lines 44-48, fluid damage from erosion and cavitation is described. Also, Hays, figures 1, 3 and col. 19, lines 1-15, discloses shutting down a pump and motor system of system 10. Hays doesn’t specifically disclose shutting down the pump due to cavitation. However, it would have been obvious at the time the claimed invention was filed to include cavitation as a reason for shutting down a pump. Per Hays, pumps undergo fluid damage due to erosion and cavitation. One of ordinary skill in the art would have shut down the pump responsive to a cavitation event.   

On claim 19, Hays cites: 
The non-transitory machine-readable medium according to claim 18 further comprising an instruction for performing higher level analytics on stored sets of collected data to establish future performance and to establish trends over the lifetime of the pump. See the rejection of claim 14 which discloses the same subject matter as 
On claim 20, Hays and Tang cites: 
The non-transitory machine-readable medium according to claim 14 further comprising an instruction for interfacing the cloud server to a graphical user interface to allow a user to remotely monitor and control the pump, and at the interface consolidating the analytics output of the first processor and the cloud server into a human readable format.
Col. 9, lines 17-34 discloses a remote monitoring and control feature for a pump system. This includes “supervisory control and data acquisition,” suggesting an instruction for both remote monitoring and controls are at work in this embodiment. Hays doesn’t disclose an instruction in the claimed “interfacing the cloud server to a graphical user interface.” 
In the same art of pump monitoring, Tang, [0016] discloses using a server in the cloud to obtain characteristics of a water pump. 
It would have been obvious at the time the claimed invention was filed to modify Hay’s pump communications system with the embodiment disclosed in Tang such that the claimed invention is realized. 
One of ordinary skill in the art would have substituted the embodiment disclosed in Tang in conjunction with Hays and the results of the substitution would have predicted the claimed invention.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being obvious over Hays et al., U.S. 6,260,004 in view of Tang et al., U.S. 2018/0324504 and Discenzo et al., U.S. 7,539,549.
On claim 13, Hays cites except: 
The method according to claim 12 wherein collecting additional data comprises measuring temperature data with thermocouple temperature probes at each of a plurality of points on the pump (figure 1, temperature sensor 30, and figure 3, bearing temperature sensors 118 and 110), and converting the measurements to digital representations of temperature (figure 3, display 138 receives digital data from A/D converters via processor 128). 
While Hays discloses using temperature probes, Hays doesn’t disclose the probes as being a thermocouple.
In the same art of motor control analysis, Discenzo, col. 9, lines 45-50, discloses an embodiment where thermocouples are used to measure temperature. 
It would have been obvious at the time the claimed invention was filed to substitute the thermocouples of Discenzo for the known temperature monitors disclosed in Hay. One of ordinary skill in the art would have substituted the known thermocouple in place of the known temperature measurement sensor and the results of the substitution would have predicted the claimed invention. 
On claim 18, Hays and Discenz cites: 
The non-transitory machine-readable medium according to claim 17 wherein collecting additional data comprises measuring temperature data with thermocouple temperature probes at each of a plurality of points on the pump and converting the 
Response to Arguments
Applicant's arguments with respect to rejection of claim 1 have been fully considered but they are not persuasive. The applicant’s argument asserts the claimed “b. a first processor collocated with said sensor and said pump” is patently distinct because the claimed “first processor collated with said sensor and said pump” since the first processor, being collocated to the pump, is not subject to network failures and therefore, [the collocation of the pump] is critical to prevent a “risk of damage.” However the applicant’s argument characterizes the structural arrangement, the characterization merely making the structure of the pump being collocated to the processor as allegedly being collocated to each other as being resistant to damage and thus, not subject to network failures is not only something not claimed but the alleged advantage is not sufficient to provide an invention patentably indistinguishable from the prior art.
With respect the claimed “low latency” and “real time,” it is asserted that because Hays, col. 7, lines 16-20, includes an output networked with a computer, “Hays builds in propagation delays.” There is no evidence for this. Clearly, Hays, col. 11, lines 65-67 and col. 12, lines 1-15 discloses “a real time clock,” and “real time data.”  “Real time,” implies an immediacy to the consideration and processing of data. Unless the evidence to the contrary is presented, merely stating Hays fails to disclose the claimed “low latency” feature, especially in light of the clear descriptions to the contrary, the applicant’s argument is not persuasive. 
Applicant’s argument regarding the rejection of claim 1, paragraphs c. has also been reviewed and is not persuasive for the same reasons articulated in item 10 above. 
The applicant’s argument regarding the rejection of claim 1, paragraph d is also without merit. It was argued “Applicant’s recited structure of necessity indicates a temperature within the pump.” Claim 1. d. (now claim 1, e.) claims “at least one temperature probe, each of said one temperature probe for a location at a preselected point of the structure of the pump…” Cleary, Hays, figure 1, shows pump 14, with at least a connection 20 of which temperature sensor T 30, which is located “at a preselected point of the structure of the pump.” Per Hays, col. 11, lines 1-7, “Further examples of process sensors include temperature sensing device 30, which is approximately positioned upstream or downstream of rotating machine 14 for determining temperature of a process fluid.” 
 The applicant’s alleged Hays does not disclose claim 1, paragraph e., (which is now claim 1, section f.), “a second processor and memory comprising programs for performing analysis of data received over a selected period of time…” Hays, col. 11, lines 65-67 and col. 12, line 1, disclosed an embodiment multiplexed to microprocessor 48 to provide for asynchronous measurement of selected inputs which are not time critical or do not need to be sampled continuously.” According the applicant’s argument: 
“The rejection interprets this passage as applicable to Hays' apparatus. The rejection then applies this element to Applicant's apparatus whether or not it actually applies or relates to Applicant's apparatus. In this case it does not apply to Applicant's apparatus. In short, the rejection says that certain sensor data is not processed on a Applicant recites collecting data on a continuous basis to generate historical data.” 
The examiner emphatically disagrees. In re Hiniker 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) ("[T]he name of the game is the claim."). The applicant did not claim any data collection on a continuous basis. The claim language clearly states “performing analysis of data received over a selected period of time.” Broadly interpreted, the claim is requiring data be analyzed “over a selected period of time.” The Hays, as above, clearly includes a requirement to “provide for asynchronous measurement of selected inputs, which are not time critical.” Thus, Hays discloses a time periods inferred to be “selected periods.” The claim language clearly doesn’t state anything including a continuous time analysis. For this reason, the applicant’s argument is unpersuasive.  
On claim 1, section f (now claim 2, section g) claims: “said first processor storing a stored profile indicative of an out of limit condition in the pump and comparing real-time data with the profile indicative of the out of limit condition.” These limitations were rejected under Hays, col. 5, lines 5-10, which disclosed “the Ingersoll-Dresser system has the ability opt set soft alarm points that can be actuated when an alarm point is exceeded.” The applicant argues “The rejection cites column 5, lines 5-10 of Hays which explains that the Ingersoll-Dresser system, has the ability to set soft alarm points that can be actuated when an alarm point is exceeded. As pointed out in the rejection, Ingersoll-Dresser's current data is compared to set points. The set points are individual fixed points. Applicant does not recite individual points.” The applicant’s rebuttal goes on to refer to [0018] of the applicant’s specification. 
The applicant’s reference to advantages cited in the invention’s specification is immaterial. Per MPEP 2111, while the claims can be interpreted in light of the specification, the applicant cannot engage in “the impermissible importation of subject matter from the specification into the claim.” In this case, whatever meaning the applicant’s specification might disclose, unless the subject matter of the specification is integral with the claim, the specification doesn’t need to be considered in the interpretation of the claim if the claim can be reasonably interpreted organically. In the immediate case, the claimed “out of limit condition of the pump” and the comparing of “real-time data with the profile indicative of the out of limit condition” is clearly met because the cited “alarm points” indicate something in the pump is wrong and thus, a threshold at which the pump is measured is clearly exceeded to enable the alarm. This is sufficient to meet the claim limitations. For this reason, the applicant’s argument on this issue is invalid. 
The applicant’s alleged Hays does not disclose claim 1, paragraph g., (which is now claim 1, section h).  The applicant’ argument rebutting this section of the claim is the same as the applicant’s argument to the rejection of claim 1, paragraph b, which is redundant. The examiner therefore refers to item 11 above. Furthermore, the claim’s preamble claims “A centrifugal pump monitoring system for real-time, in-situ, persistent monitoring…” The preamble is a clear example of “intended use,” which in this case, is not given patentable weight. MPEP 2111.02. II. “Preamble Statements Reciting Purpose or Intended Use.”  
The applicant’s argument on the rejection of claim 2 has been carefully reviewed. The claim limitations claim “The centrifugal pump monitoring system according to claim 
The applicant’s argument asserts neither Hays nor Discenzo discloses “using two separate processors.” However, claim 2 doesn’t specifically involve any particular structure with particular processors. Besides, two processors, coprocessor 58 and microprocessor 48, are disclosed in amended claim 1. Additionally, even if one, instead of two processors, is disclosed, unless the inclusion of a plurality of something where the reference discloses a singular version of the claimed invention and the references otherwise functionally discloses the claimed invention, duplicating processors wouldn’t be considered patentable subject matter. MPEP 2144.04, “Duplication of Parts.” 
The applicant’s argument regarding the rejection of claim 3 is the same as the applicant’s argument regarding the rejection of claim 2 and therefore, the examiner’s response to the rejection of claim 2 is also applicable to the rejection of claim 3 as indicated in item 19. 
The applicant’s argument regarding the rejection of claims 5 and 10 are redundant as well as not persuasive for the same reasons articulated in item 19 above. 
The applicant’s argument asserts Hays in view of Dister fails to cite the claimed “The centrifugal pump monitoring system according to claim 1 wherein said vibration sensor comprises a 3-axis accelerometer for mounting on a main bearing housing for alignment with a pump impeller drive shaft.” Dister, as the applicant cites, includes in col. 6, lines 26-42, different versions of accelerometers, from a three-axis accelerometer, to a two-axis accelerometer, and a one-axis accelerometer. The 
The applicant’s argument regarding the rejection of claim 6 has been carefully reviewed. Claim 6 claims: “The centrifugal pump monitoring system according to claim 2 further comprising a cellular modem and a satellite modem within said control module 
The applicant’s arguments with respect to the rejection of claim 8 have been carefully reviewed. Claim 8’s limitations claim “The centrifugal pump monitoring system according to claim 6 wherein said second processor further comprises a learning program for correlating received data with operating conditions of a pump.” Hays, while disclosing sensing devices used to obtain data regarding the pumping machines, Hays, doesn’t disclose using a “learning program” for correlating this data. Discenzo discloses associative list memory for classifying received pump signature fault data. The cited “classifying received pump data” is analogous to the claimed “correlating received data.” 
The applicant argues neither reference discloses the above claimed limitations, and in contrast, uses the applicant’s specification to rebut the rejection. As previously discussed, the “importation of claim limitations from the specification to the claim” is not allowed. Furthermore, the claimed “learning program” is clearly analogous to the cited ALM disclosed in Discenzo, which ALM (or associative list memory) is a learning algorithm used to classify certain pump signatures. Thus, the correlation between the claim limitations and Discenzo is sufficiently synonymous as the two inventions include respective embodiments associating measured pump parameters to a known standard using learning techniques. The applicant’s argument denying the relationship between the claim limitations and the cited embodiment is unreasonable and therefore, not persuasive. 
The applicant’s arguments with respect to the rejection of claim 9 are moot in view of the amended claim limitations, to include the amended “second processor,” which were not previously examined. Thus, the amendments necessitated a new consideration. Furthermore, as amended, claim 9 appears to be indefinite and before 
The applicant’s argument with respect to the rejection of claim 7 have been carefully reviewed. Claim 7 claims “The centrifugal pump monitoring system according to claim 6 wherein said second processor comprises a cloud server.”  Tang was used to include a server within the cloud to obtain characteristics of a water pump. Per the applicant’s arguments, “Tang only discloses that the sever (sic) may be deployed in the cloud, paragraph [0016]. [Therefore] Tang’s use of the clouds is completely conventional.” The applicant’s response is not persuasive. The applicant’s argument merely disparages Tang’s server within the cloud as being “unconventional” without addressing the claim limitations and the alleged “unconventional” aspect of the cited server. Clearly, the claimed “second processor comprises a cloud server” and the cited “server deployed in the cloud” appear sufficiently synonymous since each respective computational device includes being, or in, the cloud. In general, “cloud computing” relates to using a network of one or more remote servers a user utilizes rather than using a local server or a personal computer. In the case of Tang, clearly the cited server is remote from the cited embodiment, which is the same as the claimed invention.
The applicant’s arguments with respect to the rejection of claim 11 has been carefully reviewed. Because the amendment of the claims added steps d, f, g, h, and k, and amended steps i, j, l. and m, the applicant’s arguments are moot, requiring at least a new consideration and review. 
The applicant’s argument with respect to the rejection of claim 12 has been carefully reviewed.   Claim 12 claims, in part, “wherein the out of limit condition is 
The applicant’s arguments with respect to the rejection of claim 13 have been carefully reviewed. Because claim 11 was rejected over new subject matter not previously disclosed in the prior application, dependent claim 13 was rejected over Hays in view of Tang and Discenzo to address the claimed “thermocouple temperature probes.” 
The applicant’s arguments with respect to the rejection of claim 14 has been carefully reviewed. The claim limitations claim “collecting performance data over preselected periods of time, correlating the performance data with operating conditions, and performing higher level analytics on stored sets of collected data to establish future performance and to establish trends over the lifetime of the pump.” As disclosed in the rejection of claim 14, Hays discloses these features. The applicant rebuts, stating “Hays has no recognition of establishing a preselected period of time to collect performance data.”  The examiner disagrees on two fronts. Hays includes “Vibration and proximity sensor data is also dynamic and is typically collected as trend data, FFT and Most faults are identified by distinct frequency peaks or patterns and therefore frequency bands may be defined which bracket specific faults. These bands may be specifically scanned for amplitude changes which signal the need for further analysis. These scans will include comparing recorded vibration levels against alarm levels as well as a statistical analysis of variation and comparison to baseline values.” Clearly, trending data is collected. “Trend data” means a specific pattern of data is being produced and therefore collected when the trend appears. Furthermore, the cited “scanned for amplitude changes which signal the need for further analysis” is a condition wherein signals are analyzed when certain events happen. In this case, when amplitude changes are detected in the measured signal, that time is used for further analysis of the signal. Although no specific clock or calendar time is disclosed, clearly, events are used to trigger the analysis disclosed in the above embodiment.
Additionally, the applicant’s argument asserts the rejection is directed to “generalized prior art concepts of collecting data,” while in contrast, the claimed invention recites “performing higher level analytics on stored sets of collected data to establish future performance,” and thus “Higher level analytics is a defined term.” 
The examiner carefully reviewed the limitation “higher level analytics,” both in copending application and now U.S. patent 9,127,670 and within the published specification at paragraphs [0004, 33, 36, and 61].  Setting aside the doctrine that claim limitations cannot be imported from the specification, the examiner reviewed the above patent and concluded the patent doesn’t describe “higher level analytics” with any measure of particularity. Furthermore, the immediate published specification [0004] defines “higher level analytics” as “The server can perform higher level analytics using previously 
The applicant’s argument regarding the rejection of claim 15 has been carefully reviewed. Claim 15 claims “A method according to claim 14 further comprising interfacing the cloud server to a graphical user interface to allow a user to remotely monitor and control the pump, and at the interface consolidating the analytics output of the first processor and the cloud server into a human readable format.”
The applicant’s arguments assert:
“Hays also does not disclose a graphical user interface. Column 9, line 25 refers to an optional remote display. By definition, a display is not a graphical user interface. Communication is only one way. Applicant uses his graphical user interface to display outputs of the first processor and the second processor into human readable format.”  
Furthermore, the applicant argues: “The rejection makes reference to the supervisory control and data acquisition system at column 9, lines 29-31. Simply 
After carefully reviewing the applicant’s published specification, communications from a “graphical user interface” is also not described as being “one way.” In fact, where “graphical user interface” is disclosed in the published specification at [0036, 37, and 56], there are no descriptions of “graphical user interfaces” where communication is only “one way.” Furthermore, the root words that form “graphical user interface” are disclosed in Hays, since the remote display is a “graphical display” which a user analyzes visible data in order to respond with an action. Col 9, lines 11-27 describes the “remote display” as being a “computer apparatus which is a field hardened battery powered PC (or “personal computer”). Furthermore, Hays, col. 17, lines 45-55, discloses the use of a PC which includes a display and an input device, such as a keyboard. Clearly, the described PC includes a display which provides graphics and a user is the person supplying an input to the disclosed keyboard. Thus, there is a “two way” communications built into the construction of the PC, which a person of ordinary skill in the art would readily comprehend as being included in a graphical user interface, if one were to use the broadest reasonable interpretation of the limitation. 
Furthermore, per the applicant, “Applicant uses his graphical user interface to display outputs of the first processor and the second processor into human readable format.” In short, the applicant’s response is contradictory as well as self-defeating. 
The applicant argues: “The rejection makes reference to the supervisory control and data acquisition system at column 9, lines 29-31. Simply quoting “supervisory control and data acquisition” does not direct one skilled in the art to make any particular sort of apparatus.” However, if the applicant recollects, the purpose of claim 15 as well as claims 11-14, from which claim 15 depends, are directed to method claims, which means these are processes, and not machine or system claims and thus any structural considerations are not given patentable weight unless the structure is required to carry out the method in a manipulative sense.   
In this case, claim 15’s methods distill down to two method steps: “interfacing the cloud server to a graphical user interface,” and “consolidating the analytics output…into a human readable format.”  While Hays discloses a “graphical user interface,” Hays does not disclose a “cloud server,” which is a remote computing system. Tang rectifies this discrepancy which includes a cloud server obtaining water pump characteristics. Implicit in this combination is the pump characteristics, either as disclosed in Hays or Tang, is information which is provided to and interfaced with a display for human consumption and interpretation. Furthermore, the claimed “consolidating” the analytics output has been carried out in claim 11 where in claim 11, step i. discloses reporting data to a cloud based server and collecting data…and correlating data with operation conditions.” Note regarding the claimed “interfacing the cloud server to the graphical user interface.” This interfacing doesn’t require the GUI to include an input function if the end result of the method is to provide (or display) “the analytics output into human 
Ex Parte Pfeiffer, 1962 C.D. 408 (1961). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative senses, and not to amount to the mere claiming of a use of a particular structure.

Ex Parte Kangas 125 USPQ 419 (PTO Bd. App 1960). The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.

The applicant’s arguments regarding the rejection of claim 16, paragraph’s a-i have been carefully considered:
The applicant argues Hays does not disclose, in paragraph a, “comparing real time data to stored data.” The applicant appears to be conflating the preamble with paragraph a. The preamble states “A non-transitory machine-readable medium for real time, in-situ monitoring…” The examiner reviewed the preamble and asserted the preamble merely states the intended use of the invention since the claim construction does not disclose any features or limitations asserting the quality of “real time” operations. MPEP 2111.02, II. “Preamble Statements Reciting Purpose or Intended Use.” Because of this, the applicant’s arguments regarding this limitation is unpersuasive. Furthermore, if the applicant wishes to pursue a rebuttal to the rejection of the claimed “real time,” the examiner refers the applicant to review item 12 above. 
On claim 16, paragraph b., which cites: “providing a vibration measurement comprising time series data in units of distance per time period,” the applicant argues: “Hays, at column 2, lines 27-46 recites only frequency…This is not distance per time period as recited by the Applicant.” 

The applicant’s arguments regarding claim 16, paragraph d., “providing vibration frequency domain data to a first processor, the first processor being collocated at the main bearing of the pump,” have been carefully reviewed. 
The applicant responded: “With respect to paragraph d the rejection says that the frequency domain data is provided to a first processor. The rejection refers to the coprocessor 58 in Figure 2 of Hays. Applicant sends some inputs to his first processor and other inputs to his second processor. Applicant’s first inputs are received from sensors at the pump itself. Applicant’s second group of inputs is received from the first processor at a remote location.”  In short, the remainder of the applicant’s argument asserts Hays does not disclose the claimed “providing vibration frequency domain data to a first processor, the first processor being collocated at the main bearing of the pump. 
As previously discussed, per the rejection of claim 9 which depends from claim 1, the first processor was identified as being analogous to coprocessor 58, except coprocessor 58 was not collocated to a structure analogous to the claimed “main co-processor 58 which contains a software resident spectral analysis engine 158. Spectral analysis engine 158 is for processing signals from frequency domain sensors. Frequency domain sensors include rotating equipment vibration sensor 80 and dynamic pressure sensor 82, as well as motor vibration sensor 110a and bearing vibration sensor 112. Co-processor 58 receives data from microprocessor 48 or directly from frequency domain sensors.” 
Thus, the applicant’s additional elaboration on the rejection of claim 16, paragraph d. does not need further consideration since the claimed “first processor,” its location, and its role in processing vibration frequency data is spelled out in Hays and MPEP 2144.04, above. 
Regarding the applicant’s argument on the rejection of claim 16, paragraph e., and the claimed “output of the sensor group is combined into a single data structure,” the applicant is directed to item 16. Furthermore, the claimed “data structure” isn’t described in the applicant’s specification as following any particular format and therefore, the combining of data of the “output of the sensor group” is significantly overbroad to be interpreted as the collection of any data, to include the cited data being processed through the cited “Ingersoll-Dresser system” as “data structure.”  
Regarding the applicant’s argument on the rejection of claim 16, paragraph g., and the claimed “second processor,” since this limitation did not appear in this claim and therefore, was not examined, the applicant’s argument on this issue is moot and the amendment required a new search and consideration. 
Regarding the applicant’s argument on the rejection of claim 16, paragraph n. over Hays in view of Tang, the examiner directs the applicant to review item 27 and 31 above. 
Regarding the argument rebutting the rejection of claim 16 wherein the claim limitations include the “second processor,” as claimed in paragraphs k-m, the applicant’s arguments are moot since these limitations were not previously examined in claim 16, the amendments now requiring a new search and consideration.
Regarding the applicant’s argument on the concept of “low latency,” the applicant is directed to item 12 above. 
The applicant’s argument regarding the rejection of claim 17 regarding the claimed “a range of limited command options” has been carefully reviewed. The applicant’s argument asserts the rejection of claim 17 shows only Hays presenting one command option instead of “a range of limited command options.” The applicant also assets MPEP 2143.03 requires that all limitations are considered. 
The examiner has considered this argument and respectfully (and emphatically) disagrees. The claim limitations, while claiming “a range of command options,” doesn’t describe any particular additional command option except a generalized “range of command options.” Thus, if the range of options can reasonably defined as one option, the rejection of claim 17 has been fulfilled. There is no violation of MPEP 2143.03 if all 
The applicant’s argument regarding the rejection of claim 18 on the claimed “collocation of the first processor” has been carefully reviewed. The applicant’s argument has been addressed in items 11 and 12 above. 
The applicant’s argument regarding the rejection of claim 19 regarding the claimed “higher level analytics.” The applicant’s arguments have been addressed in item 31 above.
The applicant’s arguments with respect the rejection of claim 20 has been carefully reviewed. The claim limitations claim “The non-transitory machine-readable medium according to claim 14 further comprising an instruction for interfacing the cloud server to a graphical user interface to allow a user to remotely monitor and control the pump, and at the interface consolidating the analytics output of the first processor and the cloud server into a human readable format.” 
The applicant rebuts the rejection alleging Hays in view of Tang fails to address the above claim limitations. In one observation, the applicant asserts “Simply quoting “supervisory control and data acquisition” does not direct one skilled in the art to make any particular sort of apparatus, (sic) Term is extremely broad. No correlation to Applicant’s recitation is made other than the fact that Applicant uses control and data. This does not support an obviousness rejection.”
The claimed invention is directed to a “machine-readable medium…comprising an instruction for interfacing the cloud server to a graphical user interface to allow a 
  Hays, col. 9, lines 29-31, discloses a computing apparatus incorporating SCADA (or supervisory control and data acquisition system). SCADA is disclosed as “a system of software and hardware elements that allows industrial organizations to: Control industrial processes locally or at remote locations, Monitor, gather, and process real-time data, Directly interact with devices such as sensors, valves, pumps, motors, and more through human-machine interface (HMI) software, [and] Record events into a log file (as evidenced by Inductive Automation, page 1, 12 September 2018). 
Clearly, the cited computing apparatus, which incorporates SCADA, is using this feature, which comprises “software and hardware elements,” reads upon the claimed “non-transitory machine-readable medium.” Also, as disclosed in the Hays, “the computing apparatus may also take the form of a host with I/O and a means for executing the claimed method…The method may also be implemented in a motor controller or a PLC often used in a motor control center for the motor used to drive the pump.” Additionally, the cited apparatus discloses displaying “pump signatures on a remote display or host.” 
Since SCADA is disclosed as controlling industrial processes locally or at remote locations and to process real-time data, which is included in Hays, the computer apparatus includes the ability to network with remote locations, which would likely include Tang’s cited server in the cloud, which is used to obtain characteristics of a pump. Between the embodiments disclosed in Hays and Tang, and in contrast to the applicant’s allegation that Hays “does not direct one skilled in the art to make any 
Remarks
If the applicant is in disagreement with the examiner’s response, the applicant is free to contact the examiner in the contact information herein below or in the file wrapper associated with this application. If the applicant wishes, the applicant is invited bring this matter before the Patent Trials and Appeals Board for further review.  No allowance is foreseeable at this time.  
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        


/NABIL H SYED/Primary Examiner, Art Unit 2683